DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Amendment and/or Response to Office Action, filed on 02/28/22, as well as the reference in the Information Disclosure Statement submitted therewith have been entered and considered. 
According to the Amendment, claims 128-156 were pending.  Claims 128-156 have been amended.  Claims 1-127 were previously canceled.  Claim 142 has been canceled.  Claim 157 has been added.  Thus, claims 128-141 and 143-157 are pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection of claims 128-156 under § 112 for indefiniteness have been fully considered and are persuasive.  Therefore, the § 112 rejections have been withdrawn.
The Applicant’s arguments with respect to the rejection of claims 128-141 under § 103 for obviousness over US Pub. No. 2001/0042359 to Franzaroli in view of US Pub. No. 2014/0091013 to Streufert, and further in view of US Pub. No. 2015/0264319 to Wood et al. have been fully considered but are unpersuasive for the reasons below.
Claim 128 is on a system for producing, conveying and packaging paper rolls and recites, in part, “a detection device for detecting a defective paper roll.”
Wood et al. is related to a manufacturing plant for producing packaged products, such as packs of cigarettes. ¶ [0046].  Like the operating line in the present application, Wood et al. discloses an assembly line comprising a manufacturing system for producing long rolls of cigarettes which are subdivided into more desirable lengths (¶ [0046]) and a packaging system for packing cigarettes into boxes to form the cigarette packs (¶ [0056]).  
To determine whether there are any defects in the packaged products, the assembly line further comprises a product package inspection system configured to capture images of the product before, during, and after completion of the packaging process. ¶¶ [0067-0069].  The inspection system is further configured to analyze the images captured by the imaging devices and determine whether the smoking article package is defective. ¶¶ [0067-0069].  Thus, it is not unreasonable to find that Wood et al. teaches the detection device as recited in the claim.  Accordingly, the § 103 rejection of claim 128 is maintained as well as claims 129-141 and 143-151 depending therefrom.
For the aforementioned reasons, the § 103 rejection of claims 152-156 is maintained.
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
Claim 128-141 are rejected under § 103 as being obvious over US Pub. No. 2001/0042359 to Franzaroli in view of US Pub. No. 2014/0091013 to Streufert (Streufert), and further in view of US Pub. No. 2015/0264319 to Wood et al. (Wood).  In regards to claims 128 and 157, Franzaroli discloses a unit or apparatus for the control or management of products, in particular rolls, in particular in the form of products of the tissue industry, preferably of paper or other material such as fabric or non-woven fabric or other material, the articles being preferably in the form of rolls of toilet paper, kitchen paper or the like; the unit preferably being usable in a plant comprising at least one operating line (see Fig. 1 depicting a production line) including at least one upstream section (12) for making the articles, in particular in the form of a log saw for cutting rolls off respective elongate logs (¶ [0065]), at least one respective packaging section (14), in particular for primary packaging, preferably in the form of a packing section where the articles or rolls are packed and preferably at least one or more further packaging sections, in particular in the form of at least one bagging section (16) where the packs are placed in bags and/or one palletizing section where the packs or bags are placed on pallets (¶ [0065]); the plant comprising a conveying section (18), or means, by which the products are transported between one section of the plant and another, in particular between the means which make the articles and the respective packaging section (¶ [0073]); the plant being provided with electronic process control means (22) for controlling the functioning of the plant sections (¶¶ [0086-0089] (describing a central control unit)); the control and management unit preferably comprising respective means for conveying the products or rolls (12’, 14’, 16’) (¶ [0083] (describing individual control units for controlling sections of the production line)), wherein the plant further comprises a detection device for detecting a defective paper roll.
Although Franzaroli does not explicitly disclose that the means for eliminating the respective product or roll are in the form of means which allow the product or roll to drop, in particular from the conveying means of the unit itself, such a feature is found in the prior art.  In fact, Streufert teaches a package handling device comprising a means (110) for eliminating the respective product or roll, in particular defective product or roll. See ¶¶ [0023], [0026] (describing a reject system adapted to reject a defective product from a conveyor into a reject bin via a movable assembly that moves a portion of the conveyor to create a gap in the product handling line).
Thus, it would have been obvious to modify the packaging system of Franzaroli with the reject system of Streufert in order to divert defective products from the product handling line. 
Although Franzaroli in view of Streufert does not explicitly disclose the claimed detection device, such a feature is found in the prior art.  In fact, Wood teaches product line inspection system comprising a means (110) for detecting products or rolls, in particular defective products or rolls (see ¶¶ [0070-0071] (analyzing images, via an analyzing unit, captured by imaging devices to determine whether articles in such images are defective).
Thus, it would have been obvious to modify  Franzaroli in view of Streufert with the inspection system of Wood in order to inspect packages being processed for certain defects which might occur during packaging operations with the packaged products or the products themselves. ¶ [0063].

In regards to claim 129, Streufert further discloses that the means for eliminating the respective product or roll are in the form of means which allow the product or roll to drop, in particular from the conveying means of the unit itself. See ¶¶ [0023], [0026] (describing a reject system adapted to reject a defective product from a conveyor into a reject bin via a movable assembly that moves a portion of the conveyor to create a gap in the product handling line).

In regards to claim 130, Streufert further discloses that the eliminating means are in the form of means which move the product supporting means, in particular of the means for conveying the products or rolls and let the product or roll drop under the supporting means, in particular of the conveying means of the unit itself. See ¶¶ [0023], [0026] (describing a reject system adapted to reject a defective product from a conveyor into a reject bin via a movable assembly that moves a portion of the conveyor to create a gap in the product handling line).

In regards to claim 131, Streufert further discloses that the means which let the product or roll drop are defined by corresponding conveying means of the control and management unit. See ¶¶ [0023], [0026] (describing a reject system adapted to reject a defective product from a conveyor into a reject bin via a movable assembly that moves a portion of the conveyor to create a gap in the product handling line).

In regards to claim 132, Streufert further discloses that the means for eliminating the product or roll or means which let the product or roll drop comprise means, in particular first conveying means, extending upstream of the dropping point or zone and/or means, in particular second conveying means which extend downstream of the dropping point or zone. See ¶¶ [0023], [0026] (describing a movable assembly that moves a portion of the conveyor to create a gap in the product handling line for discarding defective products).

In regards to claim 133, Streufert further discloses that the respective conveying means comprise a portion, in particular an end portion which is movable between a position, in particular an advanced position, where it supports and conveys the product, and a position, in particular a retracted position, where it lets the product or roll drop. See ¶¶ [0023], [0026] (describing a movable assembly that moves a portion of the conveyor to create a gap in the product handling line). 
In regards to claim 134, Streufert further discloses that the respective conveying means comprise an end portion which is movable longitudinally or telescopically relative to a fixed portion of the conveying means themselves. See ¶¶ [0023], [0026] (describing a product handling line conveyor with a movable assembly).

In regards to claim 135, Streufert further discloses that the movable or telescopic end portion comprises a body, which mounts respective rollers, or sliding means for corresponding belt means, and is movable, in particular longitudinally movable, relative to a fixed body which mounts respective rollers or sliding means of the belt means themselves. See ¶ [0036] (describing a product handling line with a reject system wherein the conveyor comprising rollers for engaging the conveyor belt).

In regards to claim 136, Streufert further discloses that the movable or telescopic body of the respective conveying means comprises an end roller, in particular a top end roller, defining the product transporting surface, and a return roller, which is longitudinally spaced from, and perpendicularly lower than, the end roller. See Fig. 3 (showing the conveyor system).

In regards to claim 137, Streufert further discloses that the fixed body of the respective conveying means comprises an end roller, in particular a top end roller defining the product transporting surface, in particular with the corresponding roller of the movable body, and a return roller, which is longitudinally spaced from, and perpendicularly lower than, the end roller, the return roller defining with the corresponding return roller of the movable body a section of variable length for compensating the extension of the corresponding belt means. See Fig. 3 (showing the conveyor system).
In regards to claim 138, Streufert further discloses that the fixed body mounts corresponding first and second return rollers for the belt means which come out of a corresponding drive means, or wheel, of the belt means themselves. See Fig. 3 (showing the conveyor system).

In regards to claim 139, Streufert further discloses that the respective conveying means which allow the product or roll to drop, cause it to advance towards the dropping point or zone of the product or roll itself while they move the respective movable end away from the dropping point or zone. See ¶¶ [0023], [0026] (describing a movable assembly that moves a portion of the conveyor to create a gap in the product handling line).

In regards to claim 140, Streufert further discloses that the respective conveying means which allow the product or roll to drop cause the other products or rolls to advance while they cause the respective product or roll to advance towards the dropping point or zone and/or while they let it drop. See ¶¶ [0023], [0026] (describing a reject system adapted to reject a defective product from a conveyor into a reject bin via a movable assembly that moves a portion of the conveyor to create a gap in the product handling line while conveying non-defective products further along the conveyor).

In regards to claim 141, Streufert further discloses that while the respective conveying means restore normal operating conditions, that is, while they remove the dropping point or zone, that is, while they move the respective movable end towards the dropping point or zone, or while they move the respective movable ends towards each other and towards the zone or position of mutual juxtaposition, cause the respective products or rolls to advance. See ¶¶ [0023], [0026] (describing a reject system adapted to reject a defective product from a conveyor into a reject bin via a movable assembly that moves a portion of the conveyor to create a gap in the product handling line while conveying non-defective products further along the conveyor). 


In regards to claim 143, Wood further discloses that the system comprises a means (600a-d) for capturing at least one corresponding image, in particular a plurality of images of the respective product or roll. ¶ [0070].

In regards to claim 144, Wood further discloses that the means for detecting products or rolls, in particular defective products or rolls, comprises camera means for capturing one or more images of the respective product or roll.

In regards to claim 145, Wood further discloses that the system comprises an electronic processing means (602) in particular provided with program means or software means and, especially, provided with corresponding display means. See ¶¶ [0121-0122] (executing computer code to perform specified functions using an analysis unit with a user interface having a display).

In regards to claim 146, Wood further discloses that the system comprises an electronic processing means (602) which are configured to receive at least one image of the respective product or roll from the means for capturing at least one corresponding image of the product or roll, in particular from the camera means in order to process the image and determine whether that product has one or more corresponding defects. See ¶¶ [0121-0122].

In regards to claim 147, Streufert further discloses that the means for eliminating the products or rolls are located downstream, in particular immediately downstream, of the means for detecting the products or rolls and have conveying means in common therewith. See ¶ [0023] (describing a reject system adapted to reject a defective product based on a comparison of the expected values and observed values of products travelling along the conveyor). 

In regards to claim 148, Streufert further discloses that the means for eliminating the products or rolls and the means for detecting the products or rolls are supported on the same supporting means. See Fig. 3 (showing the conveyor system with the rejection system and one or more sensors).

In regards to claim 149, Wood further discloses that the electronic processing means of the unit, or respective electronic processing means of the plant the unit is installed in or cooperates with, are configured to process the images captured and to determine whether or not the product has one or more corresponding defects, in particular the defects, relating to: non-conforming printing of the logo on the paper of the roll, irregularities on the outside surface of the roll, non-conforming roll length, roll whose end is cut obliquely, roll core misshapen, in particular excessively misshapen, incorrectly positioned roll, roll dirty, in particular having dirty transverse face, --roll with non-conforming diameter, roll with unglued end edge. See ¶¶ [0121-0122], [0125] (analyzing images to determine whether identifiers are illegible or misaligned).

In regards to claim 150, Streufert further discloses that it comprises electronic processing means of the unit, or respective electronic processing means of the plant the unit is installed in or cooperates with, which determine the product acceptability or defectiveness from a value which is determined, or calculated, for a parameter representing a particular characteristic of the product itself, the acceptability or defectiveness of the product or roll being, in particular, differentiated or classified based on a predetermined threshold value with which the determined or calculated value representing a specific characteristic of the product is compared. See ¶ [0023] (describing a reject system adapted to reject a defective product from a conveyor into a reject bin based on predetermined criterion of what is considered to be acceptable and nonacceptable characteristics of a given product).

In regards to claim 151, Wood further discloses that the threshold value, in particular set by the operator from the operator panel or means, relates to one or more of the following defects: non-conforming printing of the logo on the paper of the roll, irregularities on the outside surface of the roll, non-conforming roll length, --roll whose end is cut obliquely, roll core misshapen, in particular excessively misshapen, incorrectly positioned roll, roll dirty, in particular having dirty transverse face, roll with non-conforming diameter, roll with unglued end edge. See ¶¶ [0121-0122], [0125] (analyzing images to determine whether identifiers are illegible or misaligned).
Claim 152 is rejected under § 103 as being obvious over Streufert in view of Franzaroli, supra.  In regards to claim 152, Streufert discloses a unit for the control or management of roll of material, comprising:
a detecting system (40), including a camera suitable for detecting characteristics of the roll (see ¶¶ [0020-0021] for providing a sensor system with one or more cameras).
an electronic process control (30) suitable for receiving and processing information from the detecting system and determining the state or condition of the roll, wherein the state or condition includes at least one chosen from a non-defective roll and a defective roll (see ¶ [0020] for providing an equipment controller for controlling the sensor system, conveyor system, and reject system); and 
a system (50) for eliminating the respective roll, from the unit (see ¶ [0026] for providing a reject system for rejecting selected products from the conveyor),
wherein the electronic process control is suitable for activating said system for eliminating the respective roll to eliminate the respective roll when the same roll is defective (see ¶¶ [0023], [0026] for instructing the reject system to reject a selected defective product). 
Although Streufert does not explicitly disclose that the electronic process control is suitable for determining a diameter of the roll by determining a distance between transverse or lateral edges of the roll, based on such information received from the detecting system, such a feature is found in the prior art.  In fact, Franzaroli teaches a product assembly line wherein the electronic process control is suitable for determining a diameter of the roll by determining a distance between transverse or lateral edges of the roll, based on such information received from the detecting system. See ¶ [0142] (describing a central processing unit adapted to receive data on the diameter and length of a roll from one or more sensors).
Thus, it would have been obvious to modify the controller of Streufert with the size control feature of Franzaroli in order to sort products into different groups based on the observed product diameter.

Claim 153 is rejected under § 103 as being obvious over Streufert in view of Franzaroli, supra.  In regards to claim 153, Streufert discloses a unit for the control or management of roll of material, comprising:
a detecting system (40), including a camera suitable for detecting characteristics of the roll (see ¶¶ [0020-0021] for providing a sensor system with one or more cameras).
an electronic process control (30) suitable for receiving and processing information from the detecting system and determining the state or condition of the roll, wherein the state or condition includes at least one chosen from a non-defective roll and a defective roll (see ¶ [0020] for providing an equipment controller for controlling the sensor system, conveyor system, and reject system); and 
a system (50) for eliminating the respective roll, from the unit (see ¶ [0026] for providing a reject system for rejecting selected products from the conveyor),
wherein the electronic process control is suitable for activating said system for eliminating the respective roll to eliminate the respective roll when the same roll is defective (see ¶¶ [0023], [0026] for instructing the reject system to reject a selected defective product). 
Although Streufert does not explicitly disclose that the electronic process control is suitable for determining a diameter of the roll by determining a distance between transverse or lateral edges of the roll, based on such information received from the detecting system, such a feature is found in the prior art.  In fact, Franzaroli teaches a product assembly line wherein the electronic process control is suitable for determining a diameter of the roll by determining a distance between transverse or lateral edges of the roll, based on such information received from the detecting system. See ¶ [0142] (describing a central processing unit adapted to receive data on the diameter and length of a roll from one or more sensors).
Thus, it would have been obvious to modify the controller of Streufert with the size control feature of Franzaroli in order to sort products into different groups based on the observed product diameter.


Claim 154 is rejected under § 103 as being obvious over Streufert in view of Franzaroli, supra.  In regards to claim 154, Streufert discloses a unit for the control or management of roll of material, comprising:
a detecting system (40), including a camera suitable for detecting characteristics of the roll (see ¶¶ [0020-0021] for providing a sensor system with one or more cameras).
an electronic process control (30) suitable for receiving and processing information from the detecting system and determining the state or condition of the roll, wherein the state or condition includes at least one chosen from a non-defective roll and a defective roll (see ¶ [0020] for providing an equipment controller for controlling the sensor system, conveyor system, and reject system); and 
a system (50) for eliminating the respective roll, from the unit (see ¶ [0026] for providing a reject system for rejecting selected products from the conveyor),
wherein the electronic process control is suitable for activating said system for eliminating the respective roll to eliminate the respective roll when the same roll is defective (see ¶¶ [0023], [0026] for instructing the reject system to reject a selected defective product). 
Although Streufert does not explicitly disclose that the electronic process control is suitable for determining a presence of an oblique transverse face by determining a distance between longitudinal end edges of the roll at two different transverse positions or at two respective longitudinal lines which are transversely spaced from each other, such a feature is found in the prior art.  In fact, Franzaroli teaches a product assembly line wherein the electronic process control is suitable for determining a presence of an oblique transverse face by determining a distance between longitudinal end edges of the roll at two different transverse positions or at two respective longitudinal lines which are transversely spaced from each other. See ¶¶ [0067], [0085], [0131] (determining all six faces of a conveyed product).
Thus, it would have been obvious to modify the controller of Streufert with the imaging control feature of Franzaroli in order to inspect products for defects by evaluating characteristics of different product faces.


Claim 155 is rejected under § 103 as being obvious over Streufert in view of Wood, supra.  In regards to claim 155, Streufert discloses a unit for the control or management of roll of material, comprising:
a detecting system (40), including a camera suitable for detecting characteristics of the roll (see ¶¶ [0020-0021] for providing a sensor system with one or more cameras).
an electronic process control (30) suitable for receiving and processing information from the detecting system and determining the state or condition of the roll, wherein the state or condition includes at least one chosen from a non-defective roll and a defective roll (see ¶ [0020] for providing an equipment controller for controlling the sensor system, conveyor system, and reject system); and 
a system (50) for eliminating the respective roll, from the unit (see ¶ [0026] for providing a reject system for rejecting selected products from the conveyor),
wherein the electronic process control is suitable for activating said system for eliminating the respective roll to eliminate the respective roll when the same roll is defective (see ¶¶ [0023], [0026] for instructing the reject system to reject a selected defective product). 
Although Streufert does not explicitly disclose that the electronic processing means of the unit, or respective electronic processing means of the plant the unit is installed in or cooperates with, are configured to process the images captured and to determine whether or not the product has one or more corresponding defects, in particular the defects, relating to: non-conforming printing of the logo on the paper of the roll, irregularities on the outside surface of the roll, non-conforming roll length, roll whose end is cut obliquely, roll core misshapen, in particular excessively misshapen, incorrectly positioned roll, roll dirty, in particular having dirty transverse face, roll with non-conforming diameter, roll with unglued end edge, such a feature is found in the prior art.  
In fact, Wood teaches a product line inspection system wherein the electronic processing means of the unit, or respective electronic processing means of the plant the unit is installed in or cooperates with, are configured to process the images captured and to determine whether or not the product has one or more corresponding defects, in particular the defects, relating to: non-conforming printing of the logo on the paper of the roll, irregularities on the outside surface of the roll, non-conforming roll length, roll whose end is cut obliquely, roll core misshapen, in particular excessively misshapen, incorrectly positioned roll, roll dirty, in particular having dirty transverse face, roll with non-conforming diameter, roll with unglued end edge. See ¶¶ [0074], [0084] (describing various ways for detecting defective products using image processing analysis).
Thus, it would have been obvious to modify the controller of Streufert with the imaging control feature of Franzaroli in order to inspect products for defects by evaluating the characteristics of different products.


Claim 156 is rejected under § 103 as being obvious over Streufert in view of Wood, supra.  In regards to claim 156, Streufert discloses a unit for the control or management of roll of material, comprising:
a detecting system (40), including a camera suitable for detecting characteristics of the roll (see ¶¶ [0020-0021] for providing a sensor system with one or more cameras).
an electronic process control (30) suitable for receiving and processing information from the detecting system and determining the state or condition of the roll, wherein the state or condition includes at least one chosen from a non-defective roll and a defective roll (see ¶ [0020] for providing an equipment controller for controlling the sensor system, conveyor system, and reject system); and 
a system (50) for eliminating the respective roll, from the unit (see ¶ [0026] for providing a reject system for rejecting selected products from the conveyor),
wherein the electronic processing means of the unit, or respective electronic processing means of the plant the unit is installed in or cooperates with, which determine the product acceptability or defectiveness from a value which is determined, or calculated, for a parameter representing a particular characteristic of the product itself, the acceptability or defectiveness of the product or roll being, in particular, differentiated or classified based on a predetermined threshold value with which the determined or calculated value representing a specific characteristic of the product is compared. See ¶ [0023] (describing a reject system adapted to reject a defective product from a conveyor into a reject bin based on predetermined criterion of what is considered to be acceptable and nonacceptable characteristics of a given product), and
wherein the electronic process control is suitable for activating said system for eliminating the respective roll to eliminate the respective roll when the same roll is defective (see ¶¶ [0023], [0026] for instructing the reject system to reject a selected defective product). 
Although Streufert does not explicitly disclose that the threshold value, in particular set by the operator from the operator panel or means, relates to one or more defects, such a feature is found in the prior art.  In fact, Wood teaches a product line inspection system wherein the threshold value, in particular set by the operator from the operator panel or means, relates to one or more of the following defects: non-conforming printing of the logo on the paper of the roll, irregularities on the outside surface of the roll, non-conforming roll length, --roll whose end is cut obliquely, roll core misshapen, in particular excessively misshapen, incorrectly positioned roll, roll dirty, in particular having dirty transverse face, roll with non-conforming diameter, roll with unglued end edge. See ¶¶ [0121-0122], [0125] (analyzing images to determine whether identifiers are illegible or misaligned).
Thus, it would have been obvious to modify the controller of Streufert with the control feature of Wood in order to discard a broad range of defective products from the product line conveyor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3655